___________

                                No. 96-1262
                               ___________


United States of America,      *
                                   *
     Plaintiff-Appellee,            *
                                   * Appeal from the United States
           v.                         * District Court for the Eastern
                                   * District of Missouri
Cleophus Feemster,                 *
                                   *
     Defendant-Appellant.           *
                                   *

                            ____________________

                       Submitted: June 11, 1996

                            Filed: October 25, 1996
                            ____________________


Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON, Circuit    Judge,
and ROSENBAUM,* District Judge.
                          ____________________


FLOYD R. GIBSON, Circuit Judge.


     Cleophus Feemster was convicted of one count of being a felon in
possession of ammunition in violation of 18 U.S.C. § 922(g)(1) (1994) and
one count of possession of an unregistered firearm in violation of 26
U.S.C. § 5861(d) (1994).1      He was sentenced to a total of 55 months
imprisonment.     He now appeals his conviction on the basis that the
prosecutor's use of "peremptory" challenges to strike African American
jurors violated the Supreme Court's decision in Batson v. Kentucky, 476
U.S. 79 (1986).   We affirm.




     *
      The Honorable James M. Rosenbaum, United States
      District Judge for the District of Minnesota,
      sitting by designation.
     1
      The Honorable Catherine D. Perry, United States District
Judge for the Eastern District of Missouri.
I. BACKGROUND


      Feemster is an African American.             The venire panel of twenty-eight
persons included three African Americans and twenty-eight Caucasians.                       The
prosecution used three of its six "peremptory" challenges to strike all
three of the African American venirepersons, Nos. 13, 15, and 20, resulting
in   an   all-white   jury    and    alternates.       After     the     exercise      of   the
"peremptory" challenges but before the jury was sworn in, defense counsel
moved for a mistrial pursuant to Batson, claiming that the prosecution had
exercised its "peremptory" challenges in a racially discriminatory manner.
The district court assumed without deciding that Feemster had articulated
a prima facie case of discrimination under Batson and asked the prosecution
to   come   forward   with    racially    neutral      reasons    for    its     use   of   its
"peremptory" challenges.


      The   prosecution      first    stated    that    it     was     looking    to   strike
venirepersons who lacked strong ties to the community.                   The defense then
pointed out that Juror 20, an African American man, had owned a home in the
community for twenty-six years, held the same job for twenty-five years,
was married, and had two adult children.           The prosecution then stated that
it had struck Juror 20 because it was troubled by his close relationship
with his stepson, who had been convicted of fraud.


      The defense then pointed out that Juror 13, an African American
woman, had been locally employed as a school teacher for four years and had
two young children.          The prosecution replied that its motivation for
striking her also included the facts that she was young in relation to the
rest of the panel, had taken prior law-related classes in undergraduate
school, and had sat for the Law School Admissions Test (LSAT).


      Finally, the defense argued that Juror 15, an African American man,
though unemployed, was a longstanding St. Louis resident with




                                          -2-
significant community ties.           The prosecution replied that the facts that
Juror 15 was young, single, unemployed, and had a brother who had been
convicted of drug possession had all factored into its decision to strike
him.     The district court ultimately found that the prosecution had not
exercised its "peremptory" strikes in a racially discriminatory manner and
denied Feemster's motion.


II. DISCUSSION


        The Equal Protection Clause of the United States Constitution forbids
the prosecution from using its "peremptory" challenges to strike potential
jurors based "solely on account of their race."                  Batson, 476 U.S. at 89.
Batson dictates a three-step analysis: First, the defendant must make a
prima    facie    showing     that   the   prosecution     has   used   its    "peremptory"
challenges to strike a potential juror because of race.                 Once the defendant
has made such a showing, the prosecution bears the burden of coming forward
with a race-neutral explanation for challenging the juror in question.
Finally, the district court must determine whether the defendant met his
burden of proving purposeful discrimination.                Hernandez v. New York, 500
U.S. 352, 358-59 (1991) (citing Batson, 476 U.S. at 96-98).                   We review the
district court's ultimate finding of purposeful discrimination for clear
error.     United States v. Logan, 49 F.3d 352, 357 (8th Cir. 1995).


        We find none.     Feemster first asserts that the district court skipped
the    third     phase   of   the    Batson    analysis    by    blindly   accepting    the
prosecution's assurances once it proffered race-neutral reasons for the
exercise of its "peremptory" challenges.                  A closer examination of the
record, however, shows that the district court properly weighed the
persuasiveness of the proffered race-neutral reasons as it should have at
that stage, Gibson v. Bowersox, 78 F.3d 372, 374 (8th Cir. 1996), petition
for cert. filed, (June 7, 1996) (No. 95-9543), and made a very specific
finding that "the Government has not exercised their peremptories in a
racially




                                              -3-
discriminatory manner."    See United States v. Jenkins, 52 F.3d 743, 747
(8th Cir. 1995).


     Feemster next asserts that the proffered race-neutral reasons were
clearly pretextual, and that the district court's ultimate conclusion is
erroneous.   In addition to bearing the ultimate burden of persuasion, the
defendant also bears the burden of proving pretext once a race-neutral
explanation has been offered.    United States v. Scott, 26 F.3d 1458, 1467
(8th Cir.), cert. denied, 115 S. Ct. 584 (1994).         Feemster accurately
argues that all three of the struck African American venirepersons had
strong community ties.   Were this the sole race-neutral explanation offered
by the prosecution, we might be inclined to find pretext.   The prosecution,
however, offered additional alternative race-neutral reasons that factored
into its decision to strike Jurors 13, 15, and 20.    The prosecution stated
that it struck Juror 13, who had taken some business law and criminal law
undergraduate courses and had sat for the LSAT, due in part to her relative
youth in comparison to the rest of the panel and her prior legal training.
Both relative youth and prior legal training qualify as potential race-
neutral factors justifying the exercise of "peremptory" challenges.    United
States v. Hoelscher, 914 F.2d 1527, 1540-41 (8th Cir. 1990), cert. denied,
500 U.S. 943 (1991); Scott, 26 F.3d at 1466.         The prosecution further
stated that it struck Jurors 20 and 15 largely because both men had a close
relationship with someone who had been convicted of a serious crime.    This
Court has held in the past that the incarceration of a close family member
is a legitimate race-neutral reason justifying the use of a "peremptory"
strike.   United States v. Jackson, 914 F.2d 1050, 1052-53 (8th Cir. 1990).



     Feemster contends that these explanations are pretextual because they
were not consistently applied to similarly situated white jurors.      We are
mindful that pretext may be shown where "non-stricken white panel members
share the characteristics of a




                                     -4-
stricken minority panel member."      Jenkins, 52 F.3d at 747.         In this case,
however, we find no evidence of such disparate treatment of similarly
situated white venirepersons.        The prosecution struck Juror 11, a white
woman whose brother had been charged with embezzlement.               It also struck
Juror 27, a white woman who whose husband had been charged with felony DWI.
While the prosecution failed to strike Juror 14, a white man whose cousin
had been convicted of fraud, the prosecution adequately distinguished the
closeness of the relationship between this particular juror and his
convicted relative as opposed to Jurors 11, 15, 20, and 27.            We agree that
Juror 14 was not similarly situated to the other jurors struck because of
their close relationship with a convicted relative.            As such, we believe
the prosecution applied this factor evenhandedly and find no evidence of
pretext to support Feemster's claim on this issue.            We similarly find no
evidence that the prosecution failed to challenge white jurors similarly
situated to Juror 13.    While other white jurors with some degree of legal
education were not struck, there were no other similarly situated white
jurors who had taken criminal law classes or had sat for the LSAT.


     Our decision would be easier had the prosecution initially come
forward with these valid race-neutral reasons instead of attempting to rely
on the clearly inapplicable "community ties" rationale.            Nevertheless, this
issue boils down to a question of credibility, and "evaluation of the
prosecutor's   state    of   mind   based   on    demeanor   and   credibility   lies
'peculiarly within a trial judge's province.'"           United States v. Darden,
70 F.3d 1507, 1531 (8th Cir. 1995) (quoting Hernandez, 500 U.S. at 365),
cert. denied, 116 S. Ct. 1449 (1996)), and these proffered criteria are
hardly the type of "implausible" or "fantastic" post-hoc justifications
that would facially indicate pretext.            Purkett v. Elem, 115 S. Ct. 1769,
1771 (1995) (per curiam).       Consequently, we conclude that Feemster has
failed to carry his burden of demonstrating pretext.




                                        -5-
III. CONCLUSION


     We do not find the district court's decision that the prosecution did
not exercise its "peremptory" challenges in a racially discriminatory
manner to be clearly erroneous.    Consequently, we affirm its judgment.



     A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -6-